Citation Nr: 0638781	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to nonservice connected VA pension benefits.



REPRESENTATION
To be clarified



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The appellant is a veteran who had active service from April 
1967 to April 1970.  This matter is before the Board of 
Veterans´ Appeals (Board) on appeal from a May 2004 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

Additional, pertinent evidence has been received by the Board 
that requires RO review in the first instance.  In January 
2006, the Board received a statement of the veteran's medical 
expenses for a period of hospitalization in November 2005 
reportedly totaling $6,806.00.  The statement indicated that 
additional charges from specialized physicians were not 
included.  This evidence could potentially reduce the 
veteran's yearly income below the maximum allowable income 
for entitlement to VA pension, see 38 C.F.R. § 3.272(g) 
(eliminating the basis for the RO's denial of this claim).  
Additionally, the appellant's physical condition and 
employment status following this hospitalization are unknown.  
Consequently, further evidentiary development and 
adjudication is required.

Furthermore, the evidence received by the Board was submitted 
by Disabled American Veterans (DAV).  To date, the veteran 
has not formally appointed DAV as his representative.  The 
opportunity for effective representation is bedrock in the 
foundation of an equitable adjudication system and the 
veteran should be afforded the opportunity to benefit from 
representation of his choice, if he so desires.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran, in writing, clarification of 
his intentions regarding his 
representation in this appeal (to 
include a completed VA Form 21-22, if 
appropriate).

2.  The RO should provide the appellant 
both an Improved Pension Eligibility 
Verification Report and a Medical 
Expense report, and ask him to complete 
and return the forms, to include a 
listing of his unreimbursed medical 
expenses for the years 2004, 2005 and 
2006.  The RO should also ask the 
appellant to identify all sources of 
medical treatment or evaluation he has 
received since February 2004.  The RO 
should assist the appellant in 
obtaining records from White Hospital 
in February 2004 and Providence Health 
Center in November 2005, and should 
obtain from the Waco, Texas VA Medical 
Center complete clinical records of his 
treatment since February 2004.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case, and give the appellant the 
opportunity to respond.

The appellant has the right to submit additional 
evidence/argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


